Citation Nr: 1804197	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-63 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating prior to April 14, 2016 and a rating higher than 10 percent thereafter for benign paroxysmal positional vertigo, claimed as disequilibrium.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) following an October 2016 rating decision by the Appeals Management Center (AMC).  The appeal was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. (It is unclear why the case is being handled by the RO in St. Louis as opposed to the Chicago RO. )

The Veteran's claim for an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is the matter of a separate decision in light of the procedural history of this case, including appeals originating from both the St. Louis and the Chicago RO.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (providing that where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In March 2015, the Board issued a decision which remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development, denied service connection for disequilibrium, and denied a rating higher than 30 percent for PTSD.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR) filed by the parties, these issues were remanded back to the Board for further action consistent with the terms of the JMR.

In a March 2016 decision, the Board denied a rating higher than 30 percent for PTSD and remanded the issue of entitlement to service connection for disequilibrium and a TDIU for additional development.  The Veteran appealed the Board's March 2016 denial of a rating higher than 30 percent for PTSD to the Court.  Pursuant to a May 2017 JMR filed by the parties, this issue was remanded back to the Board for further action consistent with the terms of the JMR.

In a subsequent October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for benign paroxysmal positional vertigo, claimed as disequilibrium, rated as noncompensable effective May 31, 2006 and as 10 percent disabling from April 14, 2016.  The Veteran timely appealed the initial ratings assigned, and thus that matter is now properly before the Board. 

In a February 2017 decision, the Board remanded the issue of entitlement to a TDIU for additional development.  It remains in remand status and will be the subject of a subsequent decision, if necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his service-connected benign paroxysmal positional vertigo.  Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017). 

The October 2011, June 2014, April 2016 and August 2017 VA examinations address symptoms related to the service-connected benign paroxysmal positional vertigo.  However, the examinations do not adequately address the rating criteria under Diagnostic Code 6204, specifically, the examination reports did not address whether the Veteran presented with symptoms of occasional staggering in addition to dizziness.  Further, while the April 2016 and August 2017 VA examiners characterized that the Veteran's gait as unsteady with shuffling, the August 2017 VA examiner also attributed the Veteran's frequent falls to his benign paroxysmal positional vertigo.  Accordingly, the Board finds that a remand for an addendum opinion is necessary to address the current severity of service-connected benign paroxysmal positional vertigo.

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, with respect to the initial inquiry posed by Thun, the Veteran's vertigo is currently rated at 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board notes that a 30 percent rating is the highest rating under DC 6204 and contemplates the symptoms of dizziness and occasional staggering.  As noted above, the Veteran's medical history indicates that in addition to dizziness and shuffling, symptoms of his vertigo also include falls.  See August 2017 VA examination report.  The latter symptom is not contemplated in the rating criteria.  Additionally, the August 2017 VA examiner noted that the Veteran's frequent falls from vertigo impact his ability to work in anything except a sedentary job.

In view of the August 2017 examiner's statements, the Board finds that the threshold criteria for extraschedular referral have been met.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from June 2017 and associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the claims file. 

2.  Refer the entire claims file to the August 2017 Ear Conditions VA examiner.  If the examiner is not available, then refer the claims file to another appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should specifically address whether the Veteran's symptoms of benign paroxysmal positional vertigo include occasional staggering for any period on appeal, as described in the relevant rating criteria.

3.  Refer the Veteran's claim of entitlement to an increased rating for the service-connected benign paroxysmal positional vertigo to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of entitlement to an increased rating for the service-connected benign paroxysmal positional vertigo under 38 C.F.R. § 3.321(b)(1).

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence received since the November 2017 SOC.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




